Citation Nr: 1013838	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected chondromalacia of the right knee prior to June 24, 
2009.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected tricompartmental arthritis of the right 
knee (formerly chondromalacia of the right knee) from June 
24, 2009 onward.

3. Entitlement to an initial compensable rating for service-
connected left knee disability prior to June 24, 2009.

4. Entitlement to an initial rating in excess of 10 percent 
for service-connected tricompartmental arthritis of the left 
knee (formerly left knee disability) from June 24, 2009 
onward.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In February 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 


FINDINGS OF FACT

1. Prior to June 24, 2009, service-connected chondromalacia 
of the right knee was manifested by subjective complaints of 
pain without limitation of motion, instability, subluxation, 
meniscal pathology, ankylosis, or impairment of the tibia or 
fibula; x-rays were normal.

2. Prior to June 24, 2009, service-connected left knee 
disability was manifested by subjective complaints of pain 
without limitation of motion, instability, subluxation, 
meniscal pathology, ankylosis, or impairment of the tibia or 
fibula; x-rays were normal.

3. From June 24, 2009 onward, for service-connected 
tricompartmental arthritis of the right knee was manifested 
by subjective complaints of pain, giving way, and instability 
and objective findings of arthritis, but not limitation of 
motion, meniscal pathology, ankylosis, impairment of the 
tibia or fibula, or loss of function upon repetition due to 
pain, fatigue, lack of endurance, or incoordination.  

4. From June 24, 2009 onward, service-connected 
tricompartmental arthritis of the left knee was manifested by 
subjective complaints of objective findings of arthritis, but 
not limitation of motion, meniscal pathology, ankylosis, 
impairment of the tibia or fibula, or loss of function upon 
repetition due to pain, fatigue, lack of endurance, or 
incoordination.  
CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating service-
connected chondromalacia of the right knee have not been met 
prior to June 24, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

2. The criteria for an initial compensable rating service-
connected left knee disability have not been met prior to 
June 24, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009).

3. The criteria for an initial rating in excess of 10 percent 
service-connected tricompartmental arthritis of the right 
knee have not been met from June 24, 2009 onward.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes  5260-5003 (2009).

4. The criteria for an initial rating in excess of 10 percent 
service-connected tricompartmental arthritis of the left knee 
have not been met from June 24, 2009 onward.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes  5260-
5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations 

The Board observes that this case was remanded by the Board 
in February 2008.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the February 2008 remand was to achieve 
further development of the claim, namely to obtain a second 
VA examination report in which the examiner addresses the 
impact of pain, fatigue, lack of endurance, and 
incoordination on functionality.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A review of the post-remand record shows 
that the examination was completed in June 2009, and the 
examiner specifically cited the Deluca criteria.  Therefore, 
the Board determines that the RO/AMC substantially complied 
with the Board's orders in the February 2008 remand and that 
the Board may now proceed with adjudication of the claim.


II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was sent a VCAA 
notification letter in July 2004 with regard to his service 
connection claim, prior to the initial unfavorable AOJ 
decision issued in February 2005.  An additional letter was 
sent in June 2006, which was relevant to the initial rating 
claim.

The Board observes that the pre-adjudicatory VCAA notice 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  With regard to 
the initial rating claims, such claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Nevertheless, the Board finds that no 
prejudice to the Veteran has resulted from the inadequate 
timing of the notice with respect to disability ratings.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board observes that, as a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) 
and supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
In the present case, subsequent to the June 2006 VCAA letter 
that advised the Veteran of how to substantiate disability 
ratings and effective dates, the Veteran's claims were 
readjudicated and SSOCs were issued.  Thus, any deficiency of 
timing was rectified by readjudication of the claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, private treatment records, and the reports of August 
2004 and June 2009 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, 
relevant treatment records the Board needs to obtain for an 
equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the examiners documented 
the Veteran's subjective complaints and medical history, and 
evaluated the Veteran.  The June 2009 VA examiner also 
reviewed the claims file.  Thereafter, in their reports they 
provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the 
appropriate disability rating.  The Board observes that the 
August 2004 examination report indicates that the examiner 
did not have access to the claims file.  However, this factor 
alone does not render the examination inadequate.  In an 
increased rating claim, the current findings are most 
relevant to an equitable outcome, and nothing suggests that 
the lack of a claims file resulted in the examiner 
documenting findings inconsistent with the medical history 
outlined therein.  The Board also notes that the August 2004 
VA examiner did not comment on the impact of the Deluca 
criteria on the Veteran's disabilities.  However, although 
this information is relevant to the severity of 
musculoskeletal disabilities, the Board finds that the lack 
of this information does not make the report wholly 
inadequate.  That is, the findings reported by the examiner 
are otherwise relevant to the claim and that stage of the 
appeal period.  Moreover, these criteria were specifically 
addressed at the June 2009 VA examination.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected right and left knee 
disabilities were each rated noncompensable pursuant to 
Diagnostic Codes 5257.  As of June 24, 2009 onward, each 
disability was evaluated as 10 percent disabling under 
Diagnostic Codes 5260-5003 for tricompartmental arthritis.  
The Veteran contends that his symptomology is worse than is 
contemplated under these ratings.  He specifically argues 
that the pain and swelling he experiences daily that limits 
his activity with his sons and in employment situations.  
Therefore, he contends that higher ratings are warranted.  

Under Diagnostic Code 5003, arthritis, degenerative, 
substantiated by X-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with slight knee or ankle 
disability warrants a 10 percent rating.  Malunion of the two 
bones with moderate knee or ankle disability warrants a 
rating of 20 percent.  Malunion of the two bones with marked 
knee or ankle disability warrants a rating of 30 percent.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is assigned a 40 percent rating.

VA's General Counsel has issued multiple opinions which are 
also relevant to the rating of the Veteran's knee 
disabilities.  The first indicates that a disability rated 
under Diagnostic Code 5257 may be rated separately under 
Diagnostic Codes 5260, limitation of flexion of the knee, and 
5261, limitation of extension of the knee.  See VAOGCPREC 23- 
97.

Another opinion states that separate disability ratings may 
be assigned under Diagnostic Code 5260 and Diagnostic Code 
5261 for disability of the same joint without violating the 
provisions against pyramiding at 38 C.F.R. § 4.14.  
VAOPGCPREC 9-04.

Finally, a third opinion opines that limitation of motion is 
contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  VAOPGCPREC 
9-98.  Such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, 
the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, according to the opinion, limitation of motion is 
relevant for consideration under Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Relevant evidence in the claims file consists of VA 
examinations in August 2004 and June 2009.  There is also 
private treatment for chronic pain in the right knee; 
however, this record does not provide detailed findings as to 
the right knee functionality.

The August 2004 VA examiner reported range of motion of the 
right and left knees was from 0 to 135 degrees.  Ligament 
testing was negative as was testing for meniscus pathology.  
Patellar grind was positive for chondromalacia of each knee.  
X-rays showed normal knees.

In June 2009, the Veteran complained of pain, swelling, and 
occasional instability of the right knee only.  Objectively, 
the knees exhibited range of motion from 0 to 140 degrees in 
each knee and negative testing for ligament laxity and 
instability.  McMurray's test was positive, and the examiner 
diagnosed early onset osteoarthritis in both knees.  He 
indicated that the level of disability was mild.  The 
examiner also stated that the Veteran experienced no 
occupational impairments.  Pain was noted on repetition of 
deep knee bends and squats.  There was no fatigue, weakness, 
lack of endurance, or incoordination. 
In light of the above, the Board concludes that initial 
ratings in excess of those assigned are not warranted.  Prior 
to June 24, 2009 both knees exhibited full range of motion 
with no instability.  X-rays were normal, and testing of the 
menisci was negative.  The Veteran had complaints of pain and 
giving out.  Absent limitation of motion, or evidence of 
instability, subluxation, dislocated or removed cartilage, 
impairment of the tibia or fibula, ankylosis, or arthritis on 
X-ray, the criteria for a compensable rating were not met 
prior to June 24, 2009.    

From June 24, 2009 onward, the Veteran's right and left knees 
displayed the same symptoms as prior to that date; however, 
the examiner assigned a diagnosis of arthritis of each knee.  
There was increased pain with repetition of certain 
movements, but no defined further limitation of function that 
would warrant a rating in excess of 10 percent for limitation 
of motion.   See Deluca.  Additionally, as above, 
instability, subluxation, dislocated or removed cartilage, 
impairment of the tibia or fibula, and ankylosis were not 
present to support a separate compensable rating or a rating 
in excess of 10 percent under the relevant diagnostic codes.  

The Board acknowledges the Veteran's statements as to the 
effect his disabilities have on his daily activities and 
notes that he is competent to describe such effects.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Prior to June 24, 2009, the competent medical 
evidence indicates that the Veteran experienced pain and, as 
of June 24, 2009, mild disability due to arthritis with 
painful motion.  However, the 
competent evidence does not at any time during the appeal 
period reflect symptoms that warrant higher or separate 
ratings from those assigned for the Veteran's service-
connected right and left knee disabilities.  Further, as 
symptoms such as subluxation, dislocation, instability, and 
limitation of motion are overall lacking, the Veteran's 
disability picture does not more closely approximate such 
ratings.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claims of entitlement to ratings in 
excess of those assigned for his service-connected right and 
left knee disabilities both prior to and after June 24, 2009.  
Therefore, his claims must be denied.

Extraschedular and TDIU ratings

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds no evidence 
that the Veteran's service-connected right and left knee 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  His symptoms are fully 
contemplated by the rating schedule.  Moreover, although the 
Veteran indicated that he is limited in his occupational 
choice by his service-connected knee disabilities, he has 
denied impairment of his functioning at work due to these 
disabilities.  Therefore, the Board determines that further 
consideration of an extraschedular rating is not warranted.  

Finally, while the appeal was pending, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is 
part and parcel of an increased-rating claim when raised by 
the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to a TDIU rating in this 
circumstance when the TDIU issue is raised by assertion or 
reasonably indicated by the evidence and is predicated at 
least in part on the severity of the service-connected 
disability in question, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF 
v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the 
Veteran is employed; therefore, a claim for a TDIU rating is 
not raised by the record and requires no further 
consideration.
 

ORDER

A compensable rating for service-connected chondromalacia of 
the right knee prior to June 24, 2009 is denied.

A compensable rating for service-connected left knee 
disability prior to June 24, 2009 is denied.

A rating in excess of 10 percent for service-connected 
tricompartmental arthritis of the right knee from June 24, 
2009 onward is denied.

A rating in excess of 10 percent for service-connected 
tricompartmental arthritis of the left knee from June 24, 
2009 onward is denied. 






____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


